                   Case 2:21-cv-00123-BJR Document 30 Filed 02/11/21 Page 1 of 3




                                         United States District Court
                                        Western District of Washington




WSOU INVESTMENTS, LLC d/b/a                                   Case Number: 2:21-cv-00123-BJR
BRAZOS LICENSING AND DEVELOPMENT

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.

F5 NETWORKS, INC.


 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Shane Brun                                          hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
F5 NETWORKS, INC.


The particular need for my appearance and participation is:

Defendant F5 Networks, Inc. is a client of King & Spalding and I, Shane Brun shall continue as
counsel on behalf of F5 Networks, Inc. I am familiar with the case information and matters at issue.



I, Shane Brun                                       understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.


                                                                                Shane Brun
Date: 2/11/2021                                    Signature of Applicant: s/


        ǤǤ Ȃ                                                     ͵
        ͵ͲǡʹͲʹͲ
                    Case 2:21-cv-00123-BJR Document 30 Filed 02/11/21 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                  Shane Brun
Law Firm Name:                     King & Spalding LLP
Street Address 1:                  601 S. California Ave., Suite 100
Address Line 2:

City: Palo    Alto                                     State: CA            Zip:   94304
Phone Number w/ Area Code (415) 318-1245                          Bar #   179079             State   California
Primary E-mail Address: sbrun@kslaw.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:       rpada@kslaw.com


                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Shane Brun                                               is unable to be present upon any date
assigned by the court.
                                                                     Ramsey M. Al-Salam
Date: 2/11/2021                   Signature of Local Counsel: s/

Local Counsel's Name:              Ramsey M. Al-Salam
Law Firm Name:                     PERKINS COIE LLP
Street Address 1:                  1201 3RD AVE STE 4900
Address Line 2:

City: SEATTLE                                          State: WA            Zip:   98101-3099
Phone Number w/ Area Code 206-359-6385                            Bar #   18822




             ǤǤ Ȃ                                                   Ͷ
             ͵ͲǡʹͲʹͲ
                Case 2:21-cv-00123-BJR Document 30 Filed 02/11/21 Page 3 of 3




                                Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed   2/11/2021 Signature s/ Shane Brun
                                                       (Pro Hac Vice applicant name)




     ǤǤ Ȃ                                                 ͷ
     ͵ͲǡʹͲʹͲ
